Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the application filed on 05/22/2020. 
Claims 1 and 52-57 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups I and III, there being no allowable generic or linking claims. Election was made without traverse in the reply filed on 10/14/2008.
Applicant’s election without traverse of Group II claims 10-15 in the reply filed on 10/08/2021 is acknowledged.
Claims 10-15 are currently pending and have been examined.
The examiner has considered the IDS received on 05/22/2020. Claims 10-15 are presented for examination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 10-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lindblad et al. “US 8,890,692 B1” (Lind).
Regarding Claim 10:  A control method for an information processing device comprising:
registering a first object identifier for identifying a sold object and ownership abandonment information indicating that ownership of the sold object is abandoned when a (at least see Lind Abstract; Figs. 2-4);
receiving a second object identifier for identifying a found object (at least see Lind 2:32-67);
checking the second object identifier against the first object identifier (at least see Lind Abstract; 1”17-49); and
when the second object identifier matches the first object identifier, determining that ownership of the found object is abandoned (at least see Lind Abstract; Figs. 2-4; 4:25-51)).
Regarding Claim 11:  The control method according to claim 10, further comprising: further registering, in association with the first object identifier, a transfer destination to which the found object is transferred when the ownership is abandoned; and instructing transfer of the found object the ownership of which is abandoned to the transfer destination (at least see Lind Fig. 4).
Regarding Claim 12:  The control method according to claim 11, wherein the transfer destination includes a contribution recipient to which the found object is contributed, a public facility sharing the found object, a manufacturer manufacturing the found object or a seller selling the found object, a recycling agent recycling the found object, and a rental agent renting the found object (at least see Lind Abstract).
Regarding Claim 13:  The control method according to any one of claim 10, further comprising: receiving the first object identifier and the ownership abandonment information from a sale management device for an object at purchase of the sold object by the purchaser; and transmitting bonus information to the purchaser when the ownership abandonment (at least see Lind Figs. 1-3).
Regarding Claim 14:  The control method according to claim 10, wherein each of the first object identifier and the second object identifier is a dot identifier extracted from a dot described on the object with a writing tool, a code identifier including a barcode attached to the object, or a feature point identifier extracted from a captured image of the object (at least see Lind Fig. 1).
Regarding Claim 15:  The control method according to claim 10, further comprising: further registering, in association with the first object identifier, a date and time at which abandonment of the ownership starts; and when the second object identifier matches the first object identifier and also a date and time at which the found object is found is at or after a date and time at which abandonment of the ownership starts, determining that ownership of the found object is abandoned (at least see Lind Abstract Figs. 1).
Relevant Prior Art
The prior art made of record and not relied upon, which is considered pertinent to applicant's disclosure, are cited in the Notice of Reference Cited form (PT0-892).
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121. The examiner can normally be reached Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FATEH M OBAID/Primary Examiner, Art Unit 3627